COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-00993-CV
Style:                              Sheldon Lindsay and Elaine Lindsay
                                    v. William Reaves and Linda Reaves
Date motion filed*:                 July 25, 2013
Type of motion:                     Unopposed motion for extension of time to file appellant’s reply brief
Party filing motion:                Appellant
Document to be filed:               Reply brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              July 15, 2013
         Number of previous extensions granted:               0            Current Due date: July 15, 2013
         Date Requested:                                 August 30, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: August 30, 2013
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Laura C. Higley
                                                              for the Court

Panel consists of        ____________________________________________

Date: July 31, 2013




November 7, 2008 Revision